DETAILED ACTION
This office action is responsive to communication filed on January 26, 2022.
Claim Interpretation
The Examiner’s interpretation of claim elements under 35 USC 112(f) is detailed on pages 2-6 of the Office Action filed July 30, 2021.
Allowable Subject Matter
Claims 1 and 3-20 are allowed.
The following is an examiner’s statement of reasons for allowance:  

	Consider claim 1, the prior art of record does not teach nor reasonably suggest that the first well capacity is smaller than the second well capacity, and the first responsivity is larger than the second responsivity, in combination with the other elements recited in claim 1.

	Claims 3-18 are allowed as depending from an allowed claim 1.

	Consider claim 19, the prior art of record does not teach nor reasonably suggest that the first well capacity is smaller than the second well capacity, and the first responsivity is larger than the second responsivity, in combination with the other elements recited in claim 19.

	Consider claim 20, the prior art of record does not teach nor reasonably suggest that the first well capacity is smaller than the second well capacity, and the first .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBERT H CUTLER whose telephone number is (571)270-1460. The examiner can normally be reached approximately Mon - Fri 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571)272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 
/ALBERT H CUTLER/Primary Examiner, Art Unit 2696